In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-21-00088-CV

MARIA ROBLES, J.A., AND JOSE                §   On Appeal from the 67th District Court
ALMAGUER VAZQUEZ, Appellants
                                            §   of Tarrant County (067-319936-20)

V.                                          §   January 20, 2022

COX INSURANCE GROUP, LLC AND                §   Memorandum Opinion by Justice Walker
OLD AMERICAN COUNTY MUTUAL,
Appellees

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       It is further ordered that appellants Maria Robles, J.A., and Jose Almaguer

Vazquez shall bear the costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Brian Walker
                                          Justice Brian Walker